EXHIBIT 10.2

AMENDMENT NO. 2 TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT dated as of July 20, 2006 (this
“Amendment”), is entered into by and between Trevor Drinkwater (hereinafter
called “Employee”), and Genius Products, Inc. (hereinafter the “Employer”), with
reference to the following:

RECITALS

WHEREAS, Employee and Employer entered into that certain Employment Agreement
made as of July 26, 2005 (the “Employment Agreement”);

WHEREAS, Employee and Employer entered into that certain Employment Agreement
Amendment made as of December 5, 2005 (the “First Amendment”);

WHEREAS, Employer and The Weinstein Company LLC, a Delaware limited liability
company and The Weinstein Company Holdings LLC and Genius Products, Inc. entered
into that certain Master Contribution Agreement dated December 5, 2005 (the
“Contribution Agreement”);

WHEREAS, pursuant to Section 10 of the First Amendment, the First Amendment
shall become effective upon the Closing (as such term is defined in the
Contribution Agreement) and in the event that the Closing does not occur, the
First Amendment shall be null and void;

WHEREAS, Employee and Employer desire, prior to the effectiveness of the First
Amendment, to amend the Employment Agreement in order to modify and supplement
the Employment Agreement to reflect an annual compensation increase for
Employee.

WHEREAS, Employee and Employer understand and acknowledge that, upon the
Closing, if any, the Employment Agreement, as amended by this Amendment, will be
further amended and modified pursuant to the terms and in accordance with the
First Amendment.

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by the parties to this
Amendment, Employee and Employer hereby agree as follows:

1. Recitals. The Recitals set forth above are incorporated herein as though set
forth in full herein.

2. Compensation.

(a) Paragraph 2(a) is deleted and replaced with the following paragraph:

“Effective as of June 1, 2006, pay Employee’s salary by check twice per month in
equal installments in accordance with Employer’s regular salary payment
schedule, which shall be paid at the rate (before deductions for advances and



--------------------------------------------------------------------------------

deductions made at Employee’s request, if any, and for deductions required by
federal, state and local law) of $425,000 per year, subject to annual review by
the Compensation Committee.”

3. Original Agreement. Except as specifically herein amended, the Employment
Agreement is and shall remain in full force and effect according to the terms
thereof. In the event of any conflict between the Employment Agreement and this
Amendment, this Amendment shall control.

4. Entire Agreement. This Amendment, the Employment Agreement, and upon the
effectiveness of the First Amendment, the First Amendment, contain the entire
agreement between Employer and Employee relating to Employee’s employment with
Employer, and they supersede all previous agreements, whether oral or written.

5. Counterparts. This Amendment may be executed in several counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed by the parties as of the
date first referenced above.

 

EMPLOYEE:

By:

 

/s/ Trevor Drinkwater

Name:  

Trevor Drinkwater

 

EMPLOYER:

Genius Products, Inc.,

a Delaware corporation

 

By:  

/s/ Michel Urich

Name:

 

Michel Urich

Its:

 

General Counsel

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT AMENDMENT NO. 2]